Citation Nr: 1032658	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim.  In December 2004, the 
Board remanded the claim for further development.

In an October 2005 decision, the Board denied the Veteran's claim 
for a TDIU rating.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in an April 2007 Order, the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion.  In August 2007, the Board remanded the claim and 
in March 2008 denied again the Veteran's claim for a TDIU rating.  
The Veteran appealed the Board decision to the Court and pursuant 
to a second Joint Motion for Remand, in a December 2008 Order, 
the Court remanded the claim for readjudication in accordance 
with the Joint Motion.  In December 2009, the Board remanded the 
claim for further development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file reflects that the most 
recent VA medical records are dated in January 2008.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.
On VA joints examination in December 2007, the Veteran was 
diagnosed with mild degenerative disease of the right hip.  The 
examiner opined that while he had some pain and limited motion on 
examination, it was not such that it would interfere with his 
ability to obtain or maintain substantially gainful employment.  
The Veteran's overall health condition and cancer were more 
detrimental than his right hip disability.

In December 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's service-connected right hip 
disability, without consideration of any nonservice-connected 
disabilities, rendered him unable to secure or follow a 
substantially gainful occupation.  Pursuant to the Board's 
remand, the Veteran underwent a VA social and industrial survey 
examination in May 2010, at which time the Veteran indicated that 
his right hip disability made it hard to walk.  As a result, he 
chose a sedentary position that did not require a lot of walking.  
It was noted that the Veteran was in a lot of pain due to his 
right hip disability and retired in 2000.  The Veteran did not 
have any official or unofficial accommodations during employment 
because he was not forthcoming about his right hip disability for 
fear of losing his job.  The examiner opined that the Veteran's 
right hip disability adversely affected his life on a social and 
industrial level and that he worked in jobs that did not entail 
walking in order to accommodate his pain.  The examiner's opinion 
suggested that the Veteran may be capable of performing sedentary 
employment.  However, the examiner failed to provide a specific 
opinion as to whether the Veteran's right hip disability rendered 
him unable to follow a substantially gainful occupation.  A 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the Board finds that another 
VA examination and opinion is necessary to comply with the 
December 2009 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the December 2007 VA 
opinion and opinions and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
dated since January 2008.

2.  Arrange for the VA examiner who provided 
the March 2010 opinion to review the 
Veteran's claims folder and note that review 
in the report.  If this examiner is not 
available, please forward this request to 
another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The examiner should specifically attempt to 
reconcile the opinion with all other opinions 
of record, including the December 2007 VA 
opinion.  The rationale for all opinions 
should be provided.  The examiner must 
evaluate and discuss the effect of the 
Veteran's service-connected disability on his 
employability.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disability (a 
right hip disability), without consideration 
of his non-service-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

